                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SPN/MKM/KDE                                      271 Cadman Plaza East
F. #2015R00757                                   Brooklyn, New York 11201



                                                 April 27, 2020


By ECF and E-mail

The Honorable Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Eduardo Pletsch
                     Criminal Docket No. 16-454 (PKC)

Dear Judge Chen:

               At the defendant Eduardo Pletsch’s sentencing on December 6, 2019, the
government, with the consent of the defendant as well as FIFA, CONMEBOL and
CONCACAF (the “Victims”), requested that the Court stay any determination of possible
restitution owed by the defendant given other means by which the Victims might be
compensated for their losses.1 On February 27, 2020, the government informed the Court
that it continued to pursue with the Victims such possible avenues for them to be
compensated, and therefore requested that the Court continue to stay any restitution
determination for approximately 60 days. The Court granted that request and ordered the
government to provide another update by April 27, 2020.

              Accordingly, the government writes to inform the Court that it continues to
pursue alternative means of reimbursing the Victims for losses incurred in connection with
the broader FIFA case. Therefore, the government, with the consent of the defendant and the
Victims, requests that the Court continue to stay any restitution determination as to the
defendant until July 20, 2020, by which time the government will provide another update to
the Court. The government respectfully submits that this request is consistent with the

       1
              The decision to grant remission or restoration lies within the sole and
exclusive discretion of the Attorney General and his designees at the Money Laundering and
Asset Recovery Section.
The Honorable Pamela K. Chen
April 27, 2020
Page 2

Court’s order staying the restitution payments previously ordered as to other defendants and
the Second Circuit’s order staying the appeals of restitution orders as to the defendants
Eduardo Li and Brayan Jiménez.

               In light of the foregoing, the government respectfully requests that the Court
stay any restitution determination as to the defendant until July 20, 2020.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:       /s/
                                                   Samuel P. Nitze
                                                   M. Kristin Mace
                                                   Keith D. Edelman
                                                   Assistant U.S. Attorneys
                                                   718-254-7000

cc:    Clerk of Court (PKC) (by ECF)
       Defense Counsel (by ECF)
